Case 1:18-cv-00748-RP Document 11-1 Filed 01/10/19 Page 1 of 9




 EXHIBIT A
            Case 1:18-cv-00748-RP Document 11-1 Filed 01/10/19 Page 2 of 9




User Name: Marwan Daher1
Date and Time: Thursday, January 10, 2019 1:03:00 PM CST
Job Number: 80527123


Document (1)

 1. Ensz v. Chase Bank United States Na, 2019 U.S. Dist. LEXIS 2148
  Client/Matter: -None-




                          | About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2019 LexisNexis
                                                    Marwan Daher1
                Case 1:18-cv-00748-RP Document 11-1 Filed 01/10/19 Page 3 of 9


No Shepard’s Signal™
As of: January 10, 2019 7:03 PM Z


                               Ensz v. Chase Bank United States Na
              United States District Court for the Northern District of Iowa, Eastern (waterloo) Division
                                    January 7, 2019, Decided; January 7, 2019, Filed
                                              No. 18-cv-2065-CJW-MAR

Reporter
2019 U.S. Dist. LEXIS 2148 *
                                                              Motion to Dismiss Counterclaim Pursuant to Rule
STARLYN ENSZ, Plaintiff/Counter-Defendant, vs.
                                                              12(b)(1). (Doc. 13). Defendant Chase Bank timely filed a
CHASE BANK USA NA, Defendant/Counter-Plaintiff.
                                                              resistance. (Doc. 15). Concurrently with its resistance,
                                                              defendant filed a Request for Judicial Notice, in which
Core Terms                                                    defendant requests that the Court take judicial notice of
                                                              the requests for production that plaintiff propounded on
counterclaims, supplemental jurisdiction, judicial notice,    defendant. (Docs. 15-1, 15-2). Plaintiff did not file a
affirmative defense, case or controversy, permissive,         resistance to defendant's request for judicial notice. For
courts, operative fact, district court, collection,           the following reasons, plaintiff's motion (Doc. 13) is
telephone, nucleus, parties, motion to dismiss,               granted, and defendant's [*2] request for judicial notice
pleadings, alleges, reasons, defendant argues,
                                                              (Doc. 15-1) is denied.
discovery, subject matter jurisdiction, exceptional
circumstances, plaintiff's claim, remedial purpose,
chilling effect, alleged debt, resistance, consumers,         I. BACKGROUND
requires, facial, cases
                                                              Plaintiff brought her two-count complaint alleging
Counsel: [*1] For Starlyn Ensz, Plaintiff: Jason R            violations of the Telephone Consumer Protection Act,
Ravnsborg, LEAD ATTORNEY, Harmelink Fox &                     Title 47, United States Code, Section 227(b)(3)
Ravnsborg, Yankton, SD; Carlos C Alsina-Batista, PRO          ("TCPA"). (Doc. 1). Plaintiff's complaint alleges that
HAC VICE, The Law Offices of Jeffrey Lohman PC,               "[d]efendant placed collection calls to [p]laintiff seeking
Corona, CA.                                                   and attempting to collect on alleged debts incurred
For Chase Bank USA NA, Defendant, Counter                     through purchases made on credit issued by
Claimant: Lance W Lange, LEAD ATTORNEY, Faegre                [d]efendant." (Id., at 2). Plaintiff alleges that these
Baker Daniels LLP, Des Moines, IA; Arjun P Rao, PRO           collection calls violated the TCPA. (Id., at 2-5). Plaintiff
HAC VICE, Stroock & Stroock & Lavan LLP, Los                  further alleges that she never consented to the
Angeles, CA.                                                  aforementioned collection calls, or if she consented she
                                                              revoked consent prior to the calls at issue in this case.
For Starlyn Ensz, Counter Defendant: Jason R                  (Id., at 3).
Ravnsborg, LEAD ATTORNEY, Harmelink Fox &
Ravnsborg, Yankton, SD; Carlos C Alsina-Batista, The          In its answer, defendant raised numerous affirmative
Law Offices of Jeffrey Lohman PC, Corona, CA.                 defenses, including the affirmative defenses of "Set Off"
                                                              and "Prior Express Consent." (Doc. 6, at 12-13).
Judges: C.J. Williams, United States District Judge.          Defendant also brought three counterclaims for breach
                                                              of contract, account stated, and quantum meruit, based
Opinion by: C.J. Williams                                     on the allegations that pursuant to a written agreement
                                                              with plaintiff, defendant issued a credit card account in
Opinion                                                       plaintiff's name, and that plaintiff incurred $4,742.90 in
                                                              charges that are now past due. (Doc. 6, at 15-19). In
                                                              response, plaintiff filed her motion to dismiss under
                                                              Federal Rule of Civil Procedure 12(b)(1), arguing [*3]
ORDER                                                         that this Court lacks subject matter jurisdiction over
                                                              defendant's counterclaims. (Doc. 13).
This matter is before the Court on plaintiff Starlyn Ensz's

                                                    Marwan Daher1
                Case 1:18-cv-00748-RP Document 11-1 Filed 01/10/19 Page 4 of 9 Page 2 of 7
                                            2019 U.S. Dist. LEXIS 2148, *3

Defendant urges the Court not to dismiss the                   LLC, Civ. No. 14-1822-SRN/SER, 2015 WL 632180, at
counterclaims because the counterclaims bear a "loose          *2 (D. Minn. Feb. 12, 2015) (quoting 28 U.S.C. §§ 1331,
connection" to the facts underlying plaintiff's complaint.     1332). In addition [*5] to federal question and diversity
(Doc. 15, at 11). Specifically, defendant argues that its      jurisdiction, courts also have supplemental jurisdiction:
aforementioned     affirmative     defenses      put  the           Except as provided in subsections (b) and (c) or as
cardmember agreement and the amount of plaintiff's                  expressly provided otherwise by Federal statute, in
alleged debt "squarely at issue" in this case. (Id., at 7,          any civil action of which the district courts have
13-16). Defendant further asserts that it placed the calls          original jurisdiction, the district courts shall have
at issue to collect the same alleged $4,742.90 debt                 supplemental jurisdiction over all other claims that
underlying the counterclaims. (Id., at 16-18). For these            are so related to claims in the action within such
reasons, defendant asserts that the counterclaims meet              original jurisdiction that they form part of the same
the standard for the Court to exercise supplemental                 case or controversy under Article III of the United
jurisdiction over the counterclaims. (Id., at 16-20).               States Constitution.
Finally, defendant urges the Court to exercise
jurisdiction over defendant's counterclaims because            28 U.S.C. § 1367(a). Claims are a part of the same case
doing so will promote efficiency, and there is no basis        or controversy if they "derive from a common nucleus of
upon which the Court may exercise its discretion to            operative fact," and the parties would ordinarily expect
decline supplemental jurisdiction. (Id., at 20-25).            to try them in one judicial proceeding. ABF Freight Sys.,
                                                               Inc. v. Int'l Bhd. of Teamsters, 645 F.3d 954, 963 (8th
                                                               Cir. 2011) (internal quotation marks omitted). Section
II. APPLICABLE LAW                                             1367 provides district courts discretion to decline
                                                               supplemental jurisdiction in certain cases, including
A party may move, before its answer, to dismiss a claim        under "exceptional circumstances" where "there are
for lack of subject matter jurisdiction. Fed. R. Civ. P.       other compelling reasons for declining jurisdiction." 28
12(b)(1). "In deciding a motion under Rule 12(b)(1), the       U.S.C. § 1367(c)(4).
district court must distinguish between a facial attack—
where [*4] it looks only to the face of the pleadings—         There is no dispute that courts have supplemental
and a factual attack—where it may consider matters             jurisdiction over compulsory counterclaims, St. Jude
outside the pleadings." Croyle ex. rel. Croyle v. United       Med., Inc. v. Lifecare Int'l, Inc., 250 F.3d 587, 594 (8th
States, 908 F.3d 377, 380 (8th Cir. 2018). In ruling on a      Cir. 2001), which are claims "aris[ing] out of the
facial challenge, the court assumes all factual                transaction or occurrence that is the subject matter of
allegations regarding jurisdiction are true, and the court     the opposing party's claim." Fed. R. Civ. P. 13(a). The
will grant the motion if claimant fails to allege sufficient   parties have not cited, nor has the Court found, binding
facts to confer subject matter jurisdiction on the court.      authority    addressing [*6]       whether   supplemental
Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993).            jurisdiction under Section 1367(a) extends beyond the
Accordingly, "[t]he burden of proving federal jurisdiction .   scope of Rule 13(a) to permissive counterclaims as
. . is on the party seeking to establish it, and [t]his        defined in Rule 13(b). Some courts have held that
burden may not be shifted to the other party." Great           supplemental jurisdiction under Section 1367(a) applies
Rivers Habitat All. v. Fed. Emergency Mgmt. Agency,            only to compulsory counterclaims, while other courts
615 F.3d 985, 988 (8th Cir. 2010) (second alteration in        have found that supplemental jurisdiction extends to
original) (internal quotation marks omitted).                  some permissive counterclaims. See Graf, 2015 WL
                                                               632180, at *3 (citing numerous cases comparing the
In determining subject matter jurisdiction, the Court is       competing views on supplemental jurisdiction).
mindful that "[f]ederal courts are courts of limited
jurisdiction, possessing only that power authorized by
Constitution and statute." Gunn v. Minton, 568 U.S. 251,       III. DISCUSSION
256 (2013) (citations and internal quotation marks
omitted). "Federal district courts have original               The parties do not dispute that defendant's
jurisdiction over 'all civil actions arising under the         counterclaims are permissive, and the parties agree that
Constitution, laws, or treaties of the United States' and      the Court does not have independent federal question
'all civil actions' where the amount in controversy            or diversity jurisdiction over defendant's counterclaims.
exceeds $75,000 and complete diversity of citizenship          Therefore, the Court must determine 1) whether
exists between the parties." Graf v. Pinnacle Asset Grp.,      defendant's permissive counterclaims form a part of the

                                                    Marwan Daher1
                Case 1:18-cv-00748-RP Document 11-1 Filed 01/10/19 Page 5 of 9 Page 3 of 7
                                            2019 U.S. Dist. LEXIS 2148, *6

same case or controversy as plaintiff's claims, and 2) if      defendant's affirmative defenses in determining whether
so, whether compelling reasons exist for the Court to          the Court has supplemental jurisdiction over the
decline jurisdiction over defendant's counterclaims.           defendant's counterclaims.

                                                               "Our first step in interpreting a statute is to determine
A. Motion to Dismiss                                           whether the language at issue has a plain and
                                                               unambiguous meaning with regard to the particular
                                                               dispute in the case." LaCurtis v. Express Med.
1. Application of Section 1367 to Permissive                   Transporters, Inc., 856 F.3d 571, 578 (8th Cir. 2017)
Counterclaims Generally                                        (quoting Robinson v. Shell Oil Co., 519 U.S. 337, 340,
                                                               (1997)). Section 1367 provides, in relevant part, "district
To determine if the Court has jurisdiction over                courts shall have supplemental jurisdiction over all other
defendant's permissive counterclaims, the Court must           claims that are so related to claims in the action within
first determine whether Section 1367 applies to any            such original jurisdiction that they form part of the same
permissive counterclaims. Other courts within the Eighth       case or controversy." 28 U.S.C. § 1367(a) (emphasis
Circuit have addressed whether [*7] Section 1367               added). When interpreting statutes governing the
applies to permissive counterclaims and have assumed,          Court's jurisdiction, the Court must assume that
without deciding, that Section 1367 provides district          Congress is aware of the Federal Rules of Civil
courts with supplemental jurisdiction over at least some       Procedure. Mississippi ex rel. Hood v. AU Optronics
permissive counterclaims. See id. at *5 ("Even                 Corp., 571 U.S. 161, 170 (2014). When Congress
assuming,        however,    that   some       permissive      enacted Section 1367, the Federal Rules of Civil
counterclaims may come within the Court's                      Procedure differentiated the pleading requirements for
supplemental jurisdiction under § 1367(a) . . .."); Riazi v.   "claims" and "affirmative defenses." See Fed. R. Civ. P.
Ally Fin., Inc., No. 17-CV-1705-JCH, 2017 WL 4260847,          8(a), (c) (1990).1 Given that Section 1367 expressly
at *4 (E.D. Mo. Sept. 26, 2017) ("The Court will               mentions claims but does not mention [*9] affirmative
presume, for purposes of the pending Motion, that at           defenses, in determining supplemental jurisdiction, "[t]he
least some permissive counterclaims fall within [a]            issue is whether the counterclaims and the claims, not
federal court's supplemental jurisdiction."). The Court        the potential affirmative defenses to those claims, are so
will assume, for purposes of this motion, that at least        related as to form the same case or controversy."
some permissive counterclaims can "form a part of the          Lawrence & Assocs., Inc. v. Amdocs Champaign, Inc.,
same case or controversy" to confer jurisdiction on the        No. 405CV2306-SNL, 2007 WL 390732, at *3 (E.D. Mo.
Court under Section 1367(a), and the Court will analyze        Jan. 31, 2007); see also Ader v. SimonMed Imaging
whether the Court has supplemental jurisdiction over           Inc., 324 F. Supp. 3d 1045, 1051 (D. Ariz. 2018) ("[B]oth
defendant's counterclaims in this case.                        Rule 13 and § 1367 speak only of the relationship
                                                               between claims and contain no reference to the
                                                               relationship between an affirmative defense and a
2. Application of Section 1367(a) to Defendant's               purported counterclaim. . . . [T]he Court cannot
Counterclaims                                                  conclude that a counterclaim's relation to an affirmative
                                                               defense is sufficient to establish supplemental
                                                               jurisdiction."). The Court finds that the plain language of
a. Affirmative Defenses                                        Section 1367 does not permit the Court to consider
                                                               defendant's affirmative defenses in determining whether
Defendant's first argument in support of the Court             the Court has supplemental jurisdiction over defendant's
having jurisdiction is that defendant's affirmative            counterclaims.
defenses put the validity of the alleged cardholder
agreement and the amount of plaintiff's alleged debt at
issue, which, in turn, form the basis of defendant's
counterclaims. (Doc. 15, at 13-16). [*8] As a threshold
matter, the Court must determine if Section 1367
                                                               1 Rule 8 has subsequently been amended, but none of the
permits the Court to consider defendant's affirmative
                                                               subsequent amendments affect the delineation of "claims" and
defenses in determining supplemental jurisdiction.
                                                               "affirmative defenses." Fed. R. Civ. P. 8 Committee Notes on
Defendant has not cited any binding authority in support       Rules—2007 Amendment, Committee Notes on Rules—2010
of its proposition that the Court can consider a               Amendment (2019).

                                                    Marwan Daher1
               Case 1:18-cv-00748-RP Document 11-1 Filed 01/10/19 Page 6 of 9 Page 4 of 7
                                            2019 U.S. Dist. LEXIS 2148, *9

                                                              from the (alleged) facts that Tilley failed to fulfill her
b. Same Case or Controversy                                   payment obligations to Ally. The nuclei of facts from
                                                              which the respective claims arise are thus distinct, and,
In light of the Court's interpretation of Section 1367(a),    accordingly, this Court lacks supplemental jurisdiction
the Court must compare defendant's counterclaims and          over Ally's counterclaim."); Vecchia v. Ally Fin., Inc., No.
plaintiff's TCPA claims to determine if they form a part of   8:17-CV-2977-T-23AAS, 2018 WL 907045, at *1 (M.D.
the same case or controversy such that the Court has          Fla. Feb. 15, 2018) (holding that defendant's breach of
supplemental jurisdiction over the counterclaims. Claims      contract and detinue claims did not form a part of the
arise from the same case or controversy where they            same case or controversy where "the counterclaims
"derive from a common [*10] nucleus of operative fact."       largely require[d] different evidence" than the plaintiff's
ABF Freight Sys., Inc., 645 F.3d at 963. Defendant            TCPA claim); Riazi, 2017 WL 4260847, at *5 ("[T]he
argues that there is a common nucleus of operative            Court finds that the operative facts of Ally's breach of
facts because the calls that plaintiff alleges violated the   contract counterclaim are distinct and separate from the
TCPA were made for the purpose of collecting the debt         operative facts necessary for Riazi's proving her TCPA
that defendant seeks to recover in its counterclaims.         claim. In particular, [*12] the existence of a contract
(Doc. 15, at 17). Defendant points to several cases           between Riazi and Ally, Riazi's default under the
where courts found that counterclaims to collect a debt       contract, and the amount and nature of Riazi's alleged
formed a part of the same case or controversy as TCPA         debt are not relevant to Riazi's proving her TCPA claim.
claims arising from calls placed for the purpose of           . . . [T]herefore, this Court does not have supplemental
collecting said debt. (Doc. 15, at 17-18) (citing Coleman     jurisdiction over Ally's counterclaim."); Ramsey v. Gen.
v. Dish Network LLC, No. LA CV17-02460 JAK (AFMx),            Motors Fin. Co., No. 3-15-0827, 2015 WL 6396000, at
2017 WL 6888289, at *5 (C.D. Cal. Nov. 22, 2017);             *2 (M.D. Tenn. Oct. 22, 2015) ("The proof needed to
Wilson v. Discover Bank, No. 3:12-CV-05209-RBL,               establish Defendant's violation of the TCPA (e.g., calls
2012 WL 1899539, at *3 (W.D. Wash. May 24, 2012);             made, without express consent, with an automatic
Gonzalez v. Chase Bank USA, N.A., No. 3:18-cv-00431-          telephone dialing system or an artificial or prerecorded
CAB-AGS, 2018 WL 2461490, at *5 (S.D. Cal. June 1,            voice) is different from the proof needed to establish
2018); Edwards v. Equitable Acceptance Corp., No.             Plaintiff's breach of the Contract (e.g., existence of a
1:14-CV-00888, 2015 WL 3607297, at *4 (N.D. Ohio              valid contract, default, damages). . . . Defendant's
June 8, 2015); and Bates v. Am. Credit Acceptance,            Counter—Complaint does not arise out of the same
LLC, No. 16-12239, 2016 WL 5477429, at *3 (E.D.               case or controversy or the same operative facts as
Mich. Sept. 29, 2016)).                                       Plaintiff's federal claim."); see also Ginwright v. Exeter
                                                              Fin. Corp., No. TDC-16-0565, 2016 WL 5867443, at *4
On the other hand, numerous courts have compared the
                                                              (D. Md. Oct. 6, 2016).
elements of a TCPA claim and the defendant's
counterclaims to collect the underlying debt, and those       The Court finds the cases comparing the elements of
courts have held that the counterclaims do not form a         the TCPA claim and the counterclaims persuasive. The
part of the same case or controversy. See Ammons v.           focus of the Court's inquiry is on not just whether there
Ally Fin., Inc., 305 F. Supp. 3d 818, 822-23 (M.D. Tenn.      is some factual connection between the claims and
2018) ("Resolution of the TCPA claim necessitates             counterclaims, but whether there is a connection
inquiry into the facts surrounding Ally's alleged             between the "operative" facts. ABF Freight Sys., 645
automated, non-emergency telephone calls placed to            F.3d at 963. The elements of the parties' [*13] claims
Ammons's cellular telephone without Ammons's express          dictate which facts are operative and which facts are
consent. . . . On the [*11] other hand, resolution of         merely background or context. The Court will, therefore,
Ally's fraudulent inducement Counterclaim requires            compare the elements of Plaintiff's TCPA claim and
factual inquiry into issues of state fraud and contract law   defendant's state law claims to determine if they derive
and the validity of an alleged debt. Ammons's TCPA            from a common nucleus of operative facts.
claim and Ally's Counterclaim . . . do not share a
common nucleus of operative fact dependent on the             To prevail on its claim for breach of contract, defendant
other."); Tilley v. Ally Fin., Inc., No. 16-CV-14056, 2018    must prove the existence and terms of the contract, that
WL 1535413, at *1 (E.D. Mich. Mar. 29, 2018) ("Tilley's       defendant performed its obligations under the contract,
TCPA claim arises out of the (alleged) facts that Ally        that plaintiff breached the contract, and that defendant
used an automated device to call her repeatedly without       suffered damages. Iowa Arboretum, Inc. v. Iowa 4-H
her consent. Ally's counterclaim, in contrast, derives        Found., 886 N.W.2d 695, 706 (Iowa 2016). Defendant's

                                                    Marwan Daher1
               Case 1:18-cv-00748-RP Document 11-1 Filed 01/10/19 Page 7 of 9 Page 5 of 7
                                          2019 U.S. Dist. LEXIS 2148, *13

account stated claim requires that defendant establish:      Section 1367(a).
    (1) an agreement with the [plaintiff]; (2) a final
    statement showing the [plaintiff]'s address; (3)
    competent evidence showing the billing statements        3. In Arguendo Application of Section 1367(c)(4) to
    were sent to the [plaintiff] at the address provided     Defendant's Counterclaims
    by the [plaintiff], the sum total of which were
    summarized in the final statement; and (4) evidence      Even if defendant's counterclaims derive from the same
    showing the [plaintiff] used the account and did not     nucleus of operative facts as plaintiff's claims, the Court
    object to the monthly statements.                        would still decline to exercise jurisdiction over
                                                             defendant's counterclaims. Section 1367 provides the
Citibank, N.A. v. Surber, 871 N.W.2d 703, 2015 WL            Court discretion to reject supplemental jurisdiction under
5278952, at *1 (Iowa Ct. App. 2015) (unpublished); Iowa      the exceptions set forth therein. Innovative Home Health
Code § 537.5114(1). Finally, the elements of                 Care, Inc. v. P.T.-O.T. Assocs. of the Black Hills, 141
defendant's quantum meruit (also known as an implied         F.3d 1284, 1287 (8th Cir. 1998). The Court may decline
contract) claim are:                                         supplemental jurisdiction "in exceptional circumstances
                                                             [where] there are other compelling reasons for declining
    (1) plaintiff performed under circumstances              jurisdiction." 28 U.S.C. § 1367(c)(4). Section 1367
    reasonably indicating the performance [*14] was          codifies the principles of judicial economy, convenience,
    for the benefit of defendant and not another person;     fairness, and comity that traditionally govern the Court's
    (2) plaintiff performed under circumstances              exercise of pendant jurisdiction. City of Chi. v. Int'l Coll.
    reasonably indicating payment was expected; and          of Surgeons, 522 U.S. 156, 173 (1997).
    (3) the services provided by the plaintiff were
    beneficial to the defendant.                             Defendant argues that the Court should not exercise its
                                                             discretion to decline supplemental jurisdiction for two
Iowa Network Servs., Inc. v. Qwest Corp., 385 F. Supp.       reasons. First, defendant argues that judicial efficiency
2d 850, 910 (S.D. Iowa 2005), aff'd, 466 F.3d 1091 (8th      is promoted by allowing plaintiff's claims and
Cir. 2006) (citing Scott v. Grinnell Mut. Reinsurance Co.,   defendant's counterclaims to be tried in a single action.
653 N.W.2d 556, 562 (Iowa 2002); Iowa Waste Sys.,            (Doc. 15, at 20-22). Second, defendant argues that
Inc. v. Buchanan Cnty., 617 N.W.2d 23, 28 (Iowa Ct.          there is no exceptional circumstance to permit the Court
App. 2000)). In short, each of defendant's counterclaims     to decline jurisdiction over defendant's counterclaims
requires that defendant prove the existence of an            because the amount defendant seeks in its
express or implied agreement between the parties, that       counterclaims is [*16] small compared to the amount of
plaintiff incurred a debt to defendant pursuant to that      statutory damages plaintiff seeks under the TCPA.
agreement, that defendant failed to repay the debt, and      (Doc. 15, at 22-25).
the amount owed.

The elements of plaintiff's TCPA claim are: (1)              a. Judicial Efficiency
defendant called plaintiff's cellular telephone number,
(2) using an automatic telephone dialing system or an        Defendant's judicial efficiency argument is unavailing.
artificial or prerecorded voice, (3) defendant did not       The Court agrees that, if plaintiff's claims and
make the calls for emergency purposes, and (4)               defendant's counterclaims derive from a common
defendant made the calls without plaintiff's prior express   nucleus of operative facts, "the goals of judicial
consent. Ammons, 305 F. Supp. 3d at 823 (citing 47           economy and efficiency would be served, to some
U.S.C. § 227(b)(1)(A)(iii)). Plaintiff's TCPA claim is not   extent, by the Court's exercise of jurisdiction over
premised on the existence or validity of any underlying      [defendant]'s counterclaim, in that 'all claims related to
agreement with, or debt to, defendant. Accordingly,          [plaintiff's] alleged . . . debt w[ould] be resolved in a
defendant's counterclaims do not derive from the same        single action.'" Riazi, 2017 WL 4260847, at *5 (quoting
common nucleus of operative facts as plaintiff's TCPA        Graf, 2015 WL 632180, at *7) (third alteration in
claim. See id.; Tilley, 2018 WL 1535413, at *1; Vecchia,     original). However, any increase judicial efficiency is
2018 WL 907045, at *1; Riazi, 2017 WL 4260847, at *5;        negligible under the circumstances. Defendant's
Ramsey, 2015 WL 6396000, at *2. Therefore, the Court         counterclaim seeks $4,742.90, plus attorneys' fees,
finds     that   it   does   not      have   supplemental    interest, and costs. (Doc. 6, at 16-20). If pursued in state
jurisdiction [*15] over defendant's counterclaims under      court, defendant's counterclaims would be a small claim.


                                                   Marwan Daher1
                Case 1:18-cv-00748-RP Document 11-1 Filed 01/10/19 Page 8 of 9 Page 6 of 7
                                            2019 U.S. Dist. LEXIS 2148, *16

See Iowa Code § 631.1(b) (providing the district court         5867443, at *5 (holding that allowing creditors to bring
sitting in small claims jurisdiction over actions              debt collection claims in response to TCPA claims
commenced after July 1, 2018, where the amount in              would impede the enforcement of the statutorily
controversy is $6,500 or less, exclusive of interest and       prescribed penalty intended to protect consumers and
costs); De Stefano v. Apts. Downtown, Inc., 879 N.W.2d         would "involve the district courts in debt collection
155, 171-72 (Iowa 2016) (noting that contractual               matters having no federal significance." (quoting
attorneys' fees are costs and are therefore exempt from        Whigham v. Beneficial Finance Co., 599 F.2d 1322,
the small claims jurisdictional limit). If defendant's [*17]   1324 (4th Cir. 1979))). Defendant argues that because it
counterclaims were litigated in small claims court,            only seeks a small percentage of the statutory damages
discovery would be limited, and the case would be tried        sought by plaintiff, the counterclaims would not have a
simply and informally, without regard to rules of              chilling effect on future TCPA claims. (Doc. 15, at 24-
procedure, before a magistrate rather than a jury. See         25). Defendant's argument is unpersuasive for two
Iowa Code § 631.11(1); IOWA R. CIV. P.                         reasons. First, the determination of whether a
1.500(1)(e)(12), 1.509(1)(a), 1.702. Given that plaintiff      counterclaim is large enough to deter future TCPA
has requested a jury (Doc. 1, at 5), any increase in           claims is entirely subjective and leaving that
efficiency by trying defendant's counterclaims with            determination to either defendant or to the Court
plaintiff's TCPA claims is offset by calling a jury, in a      undermines the remedial purpose of the TCPA. Riazi,
proceeding subject to the Federal Rules of Civil               2017 WL 4260847, at *6 (citing Graf, 2015 WL 632180,
Procedure, to try a simple collection claim that could be      at *6). Second, defendant's argument ignores
litigated much more efficiently before a magistrate in         defendant's        claim     for     attorneys'    fees    in
state court.                                                   association [*19] with defendant's counterclaims and
                                                               the possibility that plaintiff will not recover the maximum
                                                               penalty of $1,500 per violation of the TCPA. It is
b. Exceptional Circumstances                                   possible that plaintiff will only prevail on her first cause
                                                               of action, which alleges negligent violations of the TCPA
Regardless of any minor efficiencies that may be               and seeks $54,500 in statutory penalties (Doc. 1, at 4),
realized by the Court exercising supplemental                  or that plaintiff will not succeed on either of her claims. If
jurisdiction, the potential chilling effect of defendant's     defendant prevails on its counterclaims and proves its
counterclaims on future TCPA claims warrant the Court          entitlement to attorneys' fees, then defendant's
declining supplemental jurisdiction. Allowing a                counterclaims could approach or exceed any amounts
defendant to bring counterclaims against plaintiff has a       awarded to plaintiff. The mere possibility that the case
chilling effect on future TCPA claims, which "clearly          will result in a judgment against plaintiff creates a
undermine[s] the remedial purpose of the TCPA and its          chilling effect that undermines the remedial purpose of
goal of protecting consumers from unwanted automated           the TCPA.
telephone calls and of 'curbing calls that are a nuisance
and invasion of privacy.'" Riazi, 2017 WL 4260847, at *6       Thus, even if defendant's counterclaims form a part of
(quoting Gager v. Dell Fin. Servs., LLC, 727 F.3d 265,         the same case or controversy as plaintiff's claims, the
271 (3rd Cir. 2013)); see also Ammons, 305 F. Supp. 3d         Court would decline to exercise jurisdiction over the
at 825 ("The Court [*18] therefore concludes that              counterclaims. The chilling effect of defendant's
asserting supplemental jurisdiction over Ally's fraudulent     counterclaims on future TCPA claims undermines the
inducement state law Counterclaim would undermine              remedial purpose of the TCPA and constitutes an
the remedial purpose of the TCPA and its goal of               exceptional circumstance permitting the Court to decline
protecting consumers from unwanted automated calls to          jurisdiction under Section 1367(c)(4). Because the Court
cell phones—even for debt collection purposes—that             lacks subject matter jurisdiction over defendant's
annoy and invade privacy.");2 Ginwright, 2016 WL               counterclaims, [*20] or would, in its discretion, decline
                                                               such jurisdiction, plaintiff's motion to dismiss (Doc. 13) is
                                                               granted.
2 Defendant asserts that Ammons is distinguishable from this
case because it "involved claims that the defendant violated
                                                               B. Request for Judicial Notice
the FDCPA" rather than the TCPA. (Doc. 15, at 24).
Defendant is mistaken, as the first sentence of the court's
opinion in Ammons states "Martha Ammons has brought suit
against Ally Financial, Inc. under the Telephone Consumer      Protection Act ("TCPA") . . .." 305 F. Supp. 3d at 819-20.

                                                    Marwan Daher1
                Case 1:18-cv-00748-RP Document 11-1 Filed 01/10/19 Page 9 of 9 Page 7 of 7
                                           2019 U.S. Dist. LEXIS 2148, *20

In an attachment to its resistance to plaintiff's motion to
dismiss, defendant requests that the Court take judicial
notice of certain discovery requests plaintiff served on
defendant. (Docs. 15-1, 15-2). Defendant's request is
procedurally improper. The Local Rules do not permit a
separate motion to be made as part of a resistance to a
motion. LR 7(e). Further, defendant's request for judicial
notice is moot. Defendant admits that plaintiff's Rule
12(b)(1) motion to dismiss is a facial attack on
defendant's counterclaims. (Doc. 15, at 10). When
considering a facial attack, the Court restricts its
analysis to the face of the pleadings. Osborn v. United
States, 918 F.2d 724, 729 n.6 (8th Cir. 1990). The
cases cited by defendant to illustrate instances of courts
taking judicial notice of discovery pleadings are
inapplicable because they involve courts taking judicial
notice in evidentiary proceedings, not in the context of
an attack on the pleadings. (Doc. 15-1, at 2) (citing Ins.
Co. of N. Am. v. Hilton Hotels U.S.A., Inc., 908 F. Supp.
809, 812 n.1 (D. Nev. 1995) (addressing judicial notice
of discovery pleadings in the context of a motion for
summary judgment) and Hertan v. Unum Life Ins. Co. of
Am., 111 F. Supp. 3d 1075, 1076 (C.D. Cal. 2015)
(addressing judicial notice of discovery pleadings [*21]
in the context of a bench trial)). Defendant's request for
judicial notice is moot because even if the Court took
judicial notice of the discovery pleadings, it could not
consider them in ruling on plaintiff's Rule 12(b)(1)
motion presenting a facial attack on defendant's
counterclaims. Defendant's request for judicial notice is
denied.


IV. CONCLUSION

For the reasons stated above, plaintiff's Motion to
Dismiss Counterclaim Pursuant to Rule 12(b)(1) (Doc.
13) is granted, defendant's request for judicial notice
(Doc. 15-1) is denied.

IT IS SO ORDERED this 7th day of January, 2019.

/s/ C.J. Williams

C.J. Williams

United States District Judge

Northern District of Iowa


  End of Document




                                                    Marwan Daher1
